LORD, Senior Judge,
concurring.
I concur. I thoroughly agree with the majority opinion in all but one respect.
While a reduction of ten percent in wages may not be substantial in some instances, and while there is admittedly language in Steinberg Vision Associates noting that “a 14.2% wage reduction is at the cusp,” of having a substantial impact, I cannot agree that a ten percent reduction in the wages of a mushroom picker making $6 per hour is not a substantial reduction. I cannot accept the notion of a percentage-based “cusp” because I am convinced that the percentage varies with the wage — the less the wages, the more impact any percentage reduction has.
FRIEDMAN, J., joins in this concurring opinion.